Case: 19-1018     Document: 70      Page: 1     Filed: 04/10/2020




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                BOZEMAN FINANCIAL LLC,
                       Appellant

                               v.

     FEDERAL RESERVE BANK OF ATLANTA,
      FEDERAL RESERVE BANK OF BOSTON,
     FEDERAL RESERVE BANK OF CHICAGO,
    FEDERAL RESERVE BANK OF CLEVELAND,
 FEDERAL RESERVE BANK OF DALLAS, FEDERAL
   RESERVE BANK OF KANSAS CITY, FEDERAL
   RESERVE BANK OF MINNEAPOLIS, FEDERAL
    RESERVE BANK OF NEW YORK, FEDERAL
  RESERVE BANK OF PHILADELPHIA, FEDERAL
    RESERVE BANK OF RICHMOND, FEDERAL
  RESERVE BANK OF SAN FRANCISCO, FEDERAL
         RESERVE BANK OF ST. LOUIS,
                    Appellees
             ______________________

                         2019-1018
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. CBM2017-
 00035.
          -------------------------------------------------------

                BOZEMAN FINANCIAL LLC,
                       Appellant
Case: 19-1018   Document: 70     Page: 2   Filed: 04/10/2020




 2         BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




                            v.

     FEDERAL RESERVE BANK OF ATLANTA,
      FEDERAL RESERVE BANK OF BOSTON,
     FEDERAL RESERVE BANK OF CHICAGO,
    FEDERAL RESERVE BANK OF CLEVELAND,
 FEDERAL RESERVE BANK OF DALLAS, FEDERAL
   RESERVE BANK OF KANSAS CITY, FEDERAL
   RESERVE BANK OF MINNEAPOLIS, FEDERAL
    RESERVE BANK OF NEW YORK, FEDERAL
  RESERVE BANK OF PHILADELPHIA, FEDERAL
    RESERVE BANK OF RICHMOND, FEDERAL
  RESERVE BANK OF SAN FRANCISCO, FEDERAL
         RESERVE BANK OF ST. LOUIS,
                    Appellees
             ______________________

                       2019-1020
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. CBM2017-
 00036.
                  ______________________

                 Decided: April 10, 2020
                 ______________________

     SCOTT E. GANT, ERIC J. MAURER, Boies, Schiller &
 Flexner, LLP, Washington, DC, argued for appellant. Also
 represented by THOMAS MAIORINO, Maiorino Law Group
 LLC, Mt. Laurel, NJ; JOHN W. GOLDSCHMIDT, JR., Ference
 & Associates LLC, Philadelphia, PA.

    JEFFREY S. BUCHOLTZ, JOSHUA NATHANIEL MITCHELL,
 King & Spalding LLP, Washington, DC, argued for
Case: 19-1018     Document: 70    Page: 3    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK             3



 appellees. Also represented by NATASHA HORNE MOFFITT,
 Atlanta, GA.
                  ______________________

        Before LOURIE, DYK, and MOORE, Circuit Judges.
 MOORE, Circuit Judge.
     Bozeman Financial LLC appeals from the Patent Trial
 and Appeal Board’s covered business method (CBM) review
 decisions holding all of the claims of U.S. Patent Nos.
 6,754,640 and 8,768,840 ineligible under 35 U.S.C. § 101. 1
 On appeal, Bozeman challenges the Board’s authority to
 decide the petitions because it argues the Banks 2 are not
 “persons” under the America Invents Act (AIA). It further
 challenges the Board’s eligibility decisions. We have juris-
 diction under 28 U.S.C. § 1295(a)(4)(A).
     For the reasons set forth below, we hold that the Banks
 are “persons” who may petition for post-issuance review
 under the AIA. We further hold that claims 21–24 of the
 ’640 patent and 1–20 of the ’840 patent are ineligible under
 § 101. Accordingly, the Board’s decisions are affirmed.
                              I
    Bozeman filed a supplemental brief arguing that the
 Banks are not “persons” under the AIA, and therefore they
 may not petition for post-issuance review under the AIA.
 Bozeman contends that the Banks are government entities,



    1    The Board also determined that claims 1–20, 25,
 and 26 of the ’640 patent are unpatentable under § 112, but
 Bozeman does not challenge that decision on appeal.
     2   The petitioners and now appellees are a set of Fed-
 eral Reserve banks from Atlanta, Boston, Chicago, Cleve-
 land, Dallas, Kansas City, Minneapolis, New York,
 Philadelphia, Richmond, San Francisco, and St. Louis (the
 Banks).
Case: 19-1018     Document: 70     Page: 4    Filed: 04/10/2020




 4           BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 which the Supreme Court held in Return Mail, Inc. v. U.S.
 Postal Serv., are not “persons” under the AIA. 139 S. Ct.
 1853 (2018). The Banks argue that Bozeman waived this
 argument by not raising it to the Board or in its opening
 brief. Additionally, they argue that Return Mail is inappli-
 cable because the Banks are distinct from the United
 States government.
     The general rule is “that a federal appellate court does
 not consider an issue not passed upon below.” Singleton v.
 Wulff, 428 U.S. 106, 120 (1976). We generally do not con-
 sider arguments not raised to the Board. See In re Baxter,
 678 F.3d 1357, 1362 (Fed. Cir. 2012); In re DBC, 545 F.3d
 1373 (Fed. Cir. 2008). We similarly consider arguments
 not raised in an appellant’s opening brief waived absent
 exceptional circumstances. SmithKline Beecham Corp. v.
 Apotex Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006). There
 are circumstances where we will exercise our discretion to
 consider an issue despite its not being raised below or in an
 appellant’s opening brief, however. See Interactive Gift
 Exp., Inc. v. Compuserve, Inc., 256 F.3d 1323, 1344–45
 (Fed. Cir. 2001); L.E.A. Dynatech, Inc. v. Allina, 49 F.3d
 1527, 1531 (Fed. Cir. 1995); Cemex, S.A. v. United States,
 133 F.3d 897, 902 (Fed. Cir. 1998); Becton Dickinson & Co.
 v. C.R. Bard, Inc., 922 F.2d 792, 800 (Fed. Cir. 1990). Here,
 we find that the circumstances warrant deviating from the
 general rule of waiver.
     Whether the Banks are “persons” for purposes of the
 AIA is an issue of statutory interpretation, a purely legal
 question. Resolving this issue is limited to interpretation
 of provisions of the AIA that apply to the Board, an issue
 that would only be appealable to this court, even if ad-
 dressed by the Board in the first instance. Patent law ques-
 tions of this sort fall squarely within the role of this court
 to create a uniform body of patent law. Reaching the issue
 is unlikely to substantially prejudice the parties. Bozeman
 moved for supplemental briefing to address the Supreme
 Court’s decision in Return Mail, which the Banks opposed,
Case: 19-1018    Document: 70     Page: 5    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK             5



 arguing that Bozeman forfeited its argument by not raising
 that argument in its opening brief. That motion was
 granted and the parties were given the opportunity to brief
 the issue. While resolution of this issue may not have a
 large impact (beyond this case) on pending post-issuance
 proceedings before the Board, it is pertinent to multiple
 pending and future patent litigations involving the Banks.
 Oral Arg. at 23:08–12. Because the issue is narrow and
 legal, and the parties are not prejudiced by our resolution,
 we exercise our discretion to reach the issue. We note that
 this decision is limited to the status of the Banks and does
 not prejudice other entities whose status as “persons” un-
 der the AIA may separately be questioned.
     Turning to the merits, we hold that the Banks are “per-
 sons” under the AIA and the Board had authority to resolve
 the issues raised in their petitions. In Return Mail, the
 Supreme Court held that federal agencies are not “persons”
 able to seek post-issuance review of a patent under the
 AIA. 139 S. Ct. at 1858. The Court held that the govern-
 ment was not a “person,” such that it was capable of peti-
 tioning for any of the three post-issuance proceedings
 before the USPTO—inter partes review, post-grant review,
 and CBM review. The Banks argue that they are distinct
 from the government for purposes of the AIA, such that
 they are “persons” capable of bringing petitions for post-
 issuance review under the AIA. We agree.
     Bozeman argues that the Banks are operating mem-
 bers of the nation’s Federal Reserve System, which is a fed-
 eral agency, meaning they are government entities.
 According to Bozeman, the Banks implement the monetary
 and fiscal policies of the United States, conduct important
 governmental functions, and any profit generated by the
 Banks is transferred to the United States Treasury. See 12
 U.S.C. § 289. For these reasons, Bozeman argues that the
 Banks are not private financial institutions, but are in-
 stead fundamentally public, government institutions
 whose equity interest remains with the United States.
Case: 19-1018    Document: 70      Page: 6    Filed: 04/10/2020




 6          BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




     The Banks respond that the Federal Reserve Banks are
 chartered corporate instrumentalities of the United States,
 which are distinct from the sovereign because they are not
 part of any executive agency or department. They argue
 that they are corporations that are not government-owned
 and are operationally distinct from the federal government.
 We agree that the Banks are “persons” and as such are ca-
 pable of petitioning the USPTO.
      The Federal Reserve Banks were established as char-
 tered corporate instrumentalities of the United States un-
 der the Federal Reserve Act of 1913. See 12 U.S.C. § 221 et
 seq. Unlike the Postal Service, which was at issue in Re-
 turn Mail, the Banks’s enabling statute does not establish
 them as part of an executive agency, but rather each bank
 is a “body corporate.” 12 U.S.C. § 341. Like any other pri-
 vate corporation, the Banks each have a board of directors
 to enact bylaws and to govern the business of banking. Id.
 Moreover, the Banks may sue or be sued in “any court of
 law or equity.” Id.
     It is significant that the Banks are subject to suit for
 patent infringement in any court. The Supreme Court rec-
 ognized that federal agencies face less risk for patent in-
 fringement than do private entities, and recognized that
 lessened risk as a reason for Congress to treat federal agen-
 cies differently. Return Mail, 139 S. Ct. at 1867. A patent
 owner’s remedy is limited when it sues the government ra-
 ther than private entities. 3 28 U.S.C. § 1498(a). Patent


     3   Although this court has held that § 1498(a) applied
 to the Banks in Advanced Software Design Corp. v. Fed.
 Reserve Bank of St. Louis, 583 F.3d 1371, 1378 (Fed. Cir.
 2009), that decision arose in an unusual posture. The court
 held that the Banks’ acts of infringement were only “for the
 Government” because a government agency, the Treasury,
 had authorized and consented to the use of the infringing
 software. Id. at 1377–78. The court specifically declined
Case: 19-1018    Document: 70      Page: 7   Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK             7



 owners’ ability to sue the Banks in any district court, and
 to seek remedies they would be prohibited from in a suit
 against the government, favors a finding that the Banks
 are separate from the government and Congress intended
 the Banks have access to post-issuance proceedings.
     The Banks are not structured as government agencies.
 The Banks do not receive congressionally appropriated
 funds. 12 U.S.C. § 244. No Bank official is appointed by
 the President or any other Government official. 12 U.S.C.
 § 341. Moreover, the government exercises limited control
 over the operation of the Banks. Instead, the “direct super-
 vision and control of each Bank is exercised by its board of
 directors.” 12 U.S.C. § 301. And the Banks cannot prom-
 ulgate regulations with the force of law. Scott v. Fed. Re-
 serve Bank, 406 F.3d 532, 535 (8th Cir. 2005).
     For these reasons, we conclude that the Banks are dis-
 tinct from the government for purposes of the AIA. We rec-
 ognize that there may be circumstances where the
 structure of the Banks does not render them distinct from
 the government for purposes of statutes other than the
 AIA. For purposes of the AIA, however, we conclude the
 Banks are “persons” capable of petitioning for post-issu-
 ance review under the AIA. The Board therefore had au-
 thority to decide the CBM petitions at issue here.
                              II
     Having determined that the Board had the authority
 to resolve the petitions before it, we now turn to Board’s
 determinations holding ineligible the claims of the ’840 and
 ’640 patents. The ’840 and ’640 patents are directed to
 methods for authorizing and clearing financial transac-
 tions to detect and prevent fraud. See, e.g., ’640 patent at


 to resolve whether the Banks themselves are considered
 government agencies in a patent infringement suit. Id. at
 1379.
Case: 19-1018     Document: 70      Page: 8    Filed: 04/10/2020




 8           BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 Abstract. The ’840 patent is a continuation of a divisional
 application, which was a continuation-in-part of the appli-
 cation that issued as the ’640 patent. Claim 1 of the ’840
 patent is representative:
     1. A computer implemented method for detecting
     fraud in financial transactions during a payment
     clearing process, said method comprising:
     receiving through one of a payer bank and a third
     party, a first record of an electronic financial trans-
     action from at least one of the following group: a
     payer, a point-of-sale terminal, an online account
     and a portable electronic device;
     storing in a database accessible by each party to
     said payment clearing process of said electronic fi-
     nancial transaction, said first record of said elec-
     tronic financial transaction, said first record
     comprising more than one parameter;
     receiving at said database at least a second record
     of said electronic financial transaction from one or
     more of a payee bank and any other party to said
     payment clearing process as said transaction
     moves along said payment clearing process,
     wherein said second record comprises at least one
     parameter which is the same as said more than one
     parameter of said first record;
     each of said first and second records received at
     said database comprise at least two of the same
     said more than one parameters;
     determining by a computer when there is a match
     between at least two of said parameters of said sec-
     ond record of said first financial transaction re-
     ceived at said database and the same parameters
     of said first record of said financial transaction
     stored in said database, and wherein any party to
     said payment clearing process is capable of
Case: 19-1018     Document: 70     Page: 9    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK               9



     verifying said parameters at each point along said
     financial transaction payment clearing process;
     sending a notification to said payee bank partici-
     pant with authorization to process said electronic
     financial transaction when said parameters match;
     and
     sending a notification to said payee bank partici-
     pant to not process said electronic financial trans-
     action when said parameters do not match.
     The Banks petitioned for CBM review of claims 1–26 of
 the ’640 patent and claims 1–20 of the ’840 patent. The
 Board determined that the ’640 patent’s claims are directed
 to the abstract idea of “collecting, displaying, and analyz-
 ing information to reconcile check information against a
 ledger.” No. 2019-1018 at J.A. 34. The Board further found
 that the claims do not contain an inventive concept to ren-
 der them eligible under § 101. The Board noted, and re-
 jected, Bozeman’s attempt to incorporate by reference
 arguments related to the ’840 patent’s CBM rather than
 offer any argument in its Patent Owner Response. The
 Board also found that claims 1–20, 25, and 26 are un-
 patentable under § 112.
     The Board determined that the ’840 patent claims are
 directed to the abstract idea of “collecting and analyzing
 information for financial transaction fraud or error detec-
 tion.” No. 2019-1020 at J.A. 33. The Board found that the
 claims do not contain an inventive concept to render them
 eligible under § 101. It found that the claims recite generic
 computer technology and that the claim elements consid-
 ered individually and as an ordered combination merely
 “apply the abstract concept of collecting, storing, analyzing,
 and communicating information to reconcile financial in-
 formation.” Id. at J.A. 47. The Board concluded that
 claims 1–20 of the ’840 patent are ineligible under § 101.
Case: 19-1018    Document: 70     Page: 10    Filed: 04/10/2020




 10         BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 Bozeman appeals the Board’s decisions that the claims of
 the ’640 and ’840 patents are ineligible under § 101. 4
                          A. Eligibility
      The Banks argue that Bozeman waived any separate
 eligibility arguments related to the claims of the ’640 pa-
 tent. In its patent owner response, Bozeman’s argument
 was limited to a single sentence incorporating by reference
 its eligibility arguments in the ’840 patent CBM proceeding
 stating, “the ’640 Patent would fall under the same Section
 101 Patentability as the child parent, the ’840.” No. 19-
 1018 at J.A. 188. The Board found that Bozeman “offer[ed]
 no arguments in its Patent Owner Response” in the ’640
 patent CBM proceeding. Id. at J.A. 37. It also determined
 that Bozeman’s attempt to incorporate by reference its ar-
 guments in the separate CBM proceeding violated the
 Board’s rules. Id. (citing 37 C.F.R. § 42.6(a)(3)). The Board
 nevertheless viewed as applicable the reasoning it provided
 in the CBM related to the ’840 patent and held ineligible
 the claims of the ’640 patent. Id. at J.A. 38.
     Bozeman’s failure to separately argue the eligibility of
 the ’640 patent claims before the Board precludes it from
 doing so for the first time on appeal. Bozeman concedes
 that the appeal is limited to the eligibility of claims 21–24
 of the ’640 patent. We limit our review to the only argu-
 ment Bozeman made to the Board, that the ’640 patent




      4  At oral argument, Bozeman’s counsel acknowl-
 edged that only the Board’s ineligibility decisions as to
 claims 21–24 of the ’640 patent are at issue on appeal. Oral
 Arg. at 17:55–18:13. Bozeman did not appeal the Board’s
 decision that claims 1–20, 25, and 26 of the ’640 patent
 were invalid under § 112. Thus, our review of the Board’s
 ineligibility decision is limited to claims 21–24 of the ’640
 patent and claims 1–20 of the ’840 patent.
Case: 19-1018    Document: 70     Page: 11    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK             11



 claims are eligible for the same reasons as the ’840 patent
 claims.
      We review the Board’s legal conclusions de novo and its
 factual findings for substantial evidence. Samsung Elecs.
 Co. v. Elm 3DS Innovations, LLC, 925 F.3d 1373, 1380
 (Fed. Cir. 2019). Eligibility under § 101 is a question of
 law, based on underlying facts. SAP Am., Inc. v. InvestPic,
 LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018). Section 101
 states that “[w]hoever invents or discovers any new and
 useful process, machine, manufacture, or composition of
 matter, or any new and useful improvement thereof, may
 obtain a patent therefor, subject to the conditions and re-
 quirements of this title.” 35 U.S.C. § 101. Abstract ideas
 are not patent eligible. Alice Corp. Pty. Ltd. v. CLS Bank
 Int’l, 573 U.S. 208, 216 (2014). We apply the two-step
 framework set forth in Alice to determine patent-eligibility
 under § 101. Id. at 217. We first determine whether the
 claims are directed to a “patent-ineligible concept,” such as
 an abstract idea. Id. If so, we “consider the elements of
 each claim both individually and ‘as an ordered combina-
 tion’ to determine whether the additional elements ‘trans-
 form the nature of the claim’ into a patent-eligible
 application.” Id. (quoting Mayo Collaborative Servs. v. Pro-
 metheus Labs., Inc., 566 U.S. 66, 78–79 (2012)).
                      1. Alice Step One
     At step one, we determine whether the claims are di-
 rected to an abstract idea. Alice, 573 U.S. at 217. “[F]un-
 damental economic practice[s] long prevalent in our system
 of commerce” are examples of abstract ideas, which are in-
 eligible subject matter. Bilski v. Kappos, 561 U.S. 593, 611
 (2010). The Board determined that the claims of the ’840
 patent are directed to the abstract idea of “collecting and
 analyzing information for financial transaction fraud or er-
 ror detection.” No. 19-1020 at J.A. 33. We agree.
     Claim 1 of the ’840 patent claims a method of receiving
 data from two financial records, storing that data,
Case: 19-1018    Document: 70      Page: 12    Filed: 04/10/2020




 12          BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 comparing that data, and displaying the results. As the
 specification explains, “[t]he present invention relates to a
 Universal Positive Pay Database method, system, and/or
 computer useable medium to reduce check fraud and verify
 checks, other financial instruments and documents.” ’840
 patent at 1:22–25; see id. at 5:29–53. Verifying financial
 documents to reduce transactional fraud is a fundamental
 business practice that, without more, is not eligible for pa-
 tent protection. The ’840 patent’s claimed method, which
 implements basic computer equipment to achieve this ver-
 ification, is similar to methods we have held directed to ab-
 stract ideas. See Credit Acceptance Corp. v. Westlake
 Servs., 859 F.3d 1044, 1054–56 (Fed. Cir. 2017); Fairwarn-
 ing IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed.
 Cir. 2016); Content Extraction & Transmission LLC v.
 Wells Fargo Bank, National Assoc., 776 F.3d 1343 (Fed.
 Cir. 2014).
     In Credit Acceptance, we held claims directed to “a sys-
 tem for maintaining a database of information about the
 items in a dealer’s inventory, obtaining financial infor-
 mation about a customer from a user, combining these two
 sources of information to create a financing package for
 each of the inventoried items, and presenting the financing
 packages to the user” were directed to an abstract idea.
 859 F.3d at 1054. We explained that the claims there were
 directed to the abstract idea of processing an application
 for a financial purchase, which was not meaningfully dis-
 tinct from the types of financial industry practices held in-
 eligible by the Supreme Court. Id. (citing Alice, 134 S. Ct.
 at 2356; Bilski, 561 U.S. at 611). The claims here likewise
 obtain information from financial databases and present
 results of a comparison of those pieces of financial infor-
 mation.
     Our recent decision in Solutran, Inc. v. Elavon, Inc.
 held claims like the claims of the ’840 patent ineligible. 931
 F.3d 1161 (Fed. Cir. 2019). In Solutran, the claims recited
 a method for electronic check processing that involved,
Case: 19-1018    Document: 70     Page: 13    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK             13



 among other things, receiving purchase data at a point of
 sale and comparing that information to the paper check to
 verify the accuracy of the transaction, and crediting a mer-
 chant’s account while processing the check. Id. at 1166–
 67. We held that crediting a merchant’s account as early
 as possible was a long-standing commercial practice, and
 that the claims directed to that commercial practice were
 directed to an abstract idea. Id. The ’840 patent claims
 similarly recite a method of reducing check fraud by receiv-
 ing financial transaction data from two sources including
 the point of sale and comparing that data to verify a trans-
 action. And like the claimed subject matter in Solutran,
 verifying a transaction to avoid fraud, in particular check
 fraud, is a long-standing commercial practice. Moreover,
 the use of well-known computer components to collect, an-
 alyze, and present data, in this case to verify financial
 transactions, does not render these claims any less ab-
 stract. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d
 1350, 1352 (Fed. Cir. 2016). We see no meaningful distinc-
 tion between the claims of the ’840 patent and our prece-
 dent that would lead us to conclude that these claims are
 not directed to an abstract idea.
      Bozeman argues that the claimed method is a physical
 process that improves handling and processing of checks,
 not an abstract idea. It argues that because the process
 involves tangible steps, it cannot be an abstract idea, even
 if the claims additionally involve or include otherwise ab-
 stract concepts. As we explained in Solutran, “the physi-
 cality of the paper checks being processed and transported
 is not by itself enough to exempt the claims from being di-
 rected to an abstract idea” Id.; see In re Marco Guldenaar
 Holding B.V., 911 F.3d 1157, 1161 (Fed. Cir. 2018) (“[T]he
 abstract idea exception does not turn solely on whether the
 claimed invention comprises physical versus mental
 steps.”). Moreover, recording or extracting data from phys-
 ical documents, such as paper checks, is not alone sufficient
 to render claims not abstract. Content Extraction, 776 F.3d
Case: 19-1018    Document: 70      Page: 14    Filed: 04/10/2020




 14          BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 at 1347. In Content Extraction, we explained that “data
 collection, recognition, and storage is undisputedly well-
 known. Indeed, humans have always performed these
 functions. And banks have, for some time, reviewed
 checks, recognized relevant data such as the amount, ac-
 count number, and identity of account holder, and stored
 that information in their records.” Id. Despite the pres-
 ence of physical documents from which data was collected,
 we held that the claims were directed to the abstract idea
 of “1) collecting data, 2) recognizing certain data within the
 collected data set, and 3) storing that recognized data in a
 memory.” Id. The claims of the ’840 patent, however, do
 not even limit the method steps to processing a physical
 check. These claims are directed to the abstract idea of col-
 lecting and analyzing information for financial transaction
 fraud or error detection.
                       2. Alice Step Two
      At Alice step two, we “consider the elements of each
 claim individually and ‘as an ordered combination’ to de-
 termine whether the additional elements ‘transform the
 nature of the claim’ into a patent-eligible application.” Al-
 ice, 573 U.S. at 218 (quoting Mayo, 566 U.S. at 78–79). The
 Board determined that the ’840 patent claims do not con-
 tain an inventive concept sufficient to “transform the na-
 ture of the claims into patent-eligible applications of an
 abstract idea.” No. 19-1020 at J.A. 42. We agree that there
 is nothing additional in the claims of the ’840 patent that
 would render the claims patent-eligible.
      The ’840 patent specification explains that methods for
 inhibiting check fraud and verifying financial transactions
 were well-known. See ’840 patent at 1:57–2:46. The spec-
 ification further demonstrates that the technological com-
 ponents recited in claim 1 of the ’840 patent were
 conventional, off-the-shelf computer components. Id. at
 9:30–47. As the Board found, “[n]othing in the claims, un-
 derstood in light of the specification, appears to require
Case: 19-1018    Document: 70      Page: 15    Filed: 04/10/2020




 BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK              15



 anything more than off-the-shelf, conventional computer,
 storage, network, and display technology for collecting the
 data related to financial transactions, and displaying the
 data to the users.” No. 19-1020 at J.A. 43. Indeed, Bo-
 zeman does not argue that the claimed computer compo-
 nents provide the inventive concept.
     Bozeman instead argues that the ordered combination
 of the elements in claim 1 of the ’840 patent is a specific
 implementation of an invention that was not routine or
 conventional. But Bozeman fails to identify what about the
 ordering of the steps in claim 1 provides an inventive con-
 cept. It argues that “the claim elements describe a new
 combination of steps, in an ordered sequence, that was
 never found before in the prior art and was found to be a
 non-obvious improvement over the prior art by the USPTO
 examiner.” No. 19-1020, Appellant’s Br. at 44. Bozeman
 does not provide any evidence to contradict the Board’s
 finding that, “the claims only recite a logical sequence of
 steps for receiving and storing information, analyzing that
 information, and sending a notification upon completion of
 that analysis.” No. 19-1020 at J.A. 46.
     Bozeman further argues that the claims meet the ma-
 chine-or-transformation test by transforming a paper
 check into financial data. “While the Supreme Court has
 explained that the machine-or-transformation test can pro-
 vide a ‘useful clue’ in the second step of Alice, passing the
 test alone is insufficient” to satisfy step two. Solutran, 931
 F.3d at 1169 (citing DDR Holdings, LLC v. Hotels.com,
 L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). In any event,
 we do not agree that the claims of the ’840 patent satisfy
 the machine-or-transformation test. As explained in So-
 lutran, “[m]erely using a general-purpose computer and
 scanner to perform conventional activities in the way they
 always have, as the claims do here, does not amount to an
 inventive concept.” Id. (citing Content Extraction, 776 F.3d
 at 1348–49; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709,
 716–17 (Fed. Cir. 2014)). Bozeman’s use of a digital-image
Case: 19-1018    Document: 70       Page: 16   Filed: 04/10/2020




 16          BOZEMAN FINANCIAL LLC v. FEDERAL RESERVE BANK




 scanner to create a digital electronic record of a check,
 therefore, does not meet the machine-or-transformation
 test.
     Based on the foregoing, we conclude that the claims of
 the ’840 patent are directed to the abstract idea of “collect-
 ing and analyzing information for financial transaction
 fraud or error detection,” and the claims do not include an
 inventive concept that would otherwise render the claims
 eligible. The claims are therefore not directed to patent-
 eligible subject matter under § 101. As discussed, Bozeman
 has not preserved any eligibility arguments related to
 claims 21–24 of the ’640 patent separate from the claims of
 the ’840 patent. The Board’s holdings that claims 21–24 of
 the ’640 patent and claims 1–20 of the ’840 patent are inel-
 igible are therefore affirmed.
                              III
     We have considered Bozeman’s remaining arguments
 and find them unpersuasive. We hold that the Banks are
 “persons” who may petition for post-issuance review under
 the AIA. We further hold that claims 21–24 of the ’640 pa-
 tent and 1–20 of the ’840 patent are ineligible under § 101.
                         AFFIRMED